Title: James Madison v. John Strode, Berkley Ward, Isaac H. Williams, and Jonathan Williams, 6 October 1819 (Abstract)
From: Madison, James,Strode, John,Ward, Berkley,Williams, Isaac H.,Williams, Jonathan
To: 


6 October 1819. “At a superior Court of Chancery holden in the town of Fredericksburg, on the 6th day of October 1819, James Madison, plaintiff, against John Strode, Berkley Ward, Isaac H. Williams & Jonathan Williams, defendants;
“On motion of the plaintiff, by counsel, it is ordered, that so much of the decree entered in this cause on the 17th day of september last as directs the defendant John Strode to pay to the plaintiff the balance appearing due from the said defendant to the plaintiff by the report of sale made in this cause, and the costs of this suit, be rescinded; and that the defendant Berkley Ward do render before a commissioner of this Court an account of the rents and profits of the mortgaged premises in the proceedings mentioned whilst they remained in his possession; which account the said commissioner is directed to examine, state settle and to the Court report, with any special matter that he may think pertinent or either party may require.”
